Citation Nr: 1629724	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-32 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to a traumatic brain injury (TBI).  

2. Entitlement to service connection for bilateral hearing loss, to include as secondary to a TBI.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1976 to March 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted since.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as service connection for tinnitus is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include tinnitus as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. § 3.309(a).

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

It is not in dispute that the Veteran has tinnitus.  It is a disability diagnosed based on self-reports by the person experiencing it, and generally it is not capable of objective verification.  Both VA and private providers have diagnosed tinnitus, and the Board has no reason to question the Veteran's reports that he has ringing in his ears.  It may also reasonably be conceded that he was exposed to noise trauma in service, as he has alleged.  He has reported that his duties in service involved exposure to noise from small arms fire, mortars, cannons, grenades, and tanks; his DD Form 214 confirms that his military occupational specialty was indirect fire (mortars) infantryman.  Lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when it began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

One way of substantiating a claim of service connection is by showing that the claimed disability became manifest in service, and has persisted since.  See 38 C.F.R. § 3.303(b).  

The Veteran's service treatment records (STRs) are silent regarding complaints, treatment, findings, or diagnosis related to tinnitus.  

However, postservice treatment records are consistent with respect to the Veteran's reports of persistent tinnitus since service.  A September 2013 private treatment record from B.A., M.D., notes the Veteran's report of bilateral tinnitus.  An October 2013 statement from Dr. B.A. indicates that the Veteran reported onset of tinnitus during an artillery fire exercise in 1979.  While an October 2010 VA examiner opined that it is less likely than not that the Veteran's tinnitus began with noise exposure in service, the opinion does not include the rationale for the conclusion (the rationale provided is limited to hearing loss).  And a May 2015 VA examiner opined that the "Veteran's tinnitus is at least as likely as not (50% or greater probability) caused by or a result of military noise exposure" because he served as an infantry indirect fire crewman and reports noise exposure from cannons, small arms fire, grenades, and tanks.  That the Veteran's service separation examination report does not note a report of tinnitus does not preclude that he may have had it then; neither the clinical evaluation section of the report nor the self-reported history includes any inquiries specific to tinnitus.  

The Board finds that the totality of the evidence reasonably establishes that the Veteran's tinnitus began in service and persisted.  Resolving remaining reasonable doubt in his favor, as required (see 38 C.F.R. § 3.102), the Board concludes that the evidence supports the Veteran's claim, and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  

REMAND

The competent evidence of record does not adequately address the medical questions critical to adjudicating the appeal seeking service connection for bilateral hearing loss.  An October 2010 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss began with noise exposure in service, because enlistment audiometry showed a prior existing hearing loss.  Notably, the Veteran's service enlistment examination found his ears to be normal; audiometry showed a slightly elevated puretone threshold at one relevant frequency tested, but hearing loss was not diagnosed.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (where a Veteran's hearing loss did not meet the VA's definition of a hearing loss "disability" for under 38 C.F.R. § 3.385, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111).  

An October 2013 private medical opinion from Dr. B.A. notes that the Veteran's sensorineural hearing loss was worse on the right side, the result of acoustic trauma from an artillery exercise in 1979.  However, Dr. B.A.'s opinion appears to be premised solely on the Veteran's self-reported history.  

A May 2015 VA examiner opined that the Veteran's hearing loss is not related to his service/noise exposure therein; however, the examiner noted that the Veteran's current "immitance exam today reveals negative middle ear pressure bilaterally, which can be found in cases of long-standing condition of Eustachian tube dysfunction."  The Board notes that May 1978 STRs show that on clinical examination the Veteran had right ear bleeding, and he reported recurrent purulent tonsillitis and peritonsillar abscessing for the past several months.  A remand for an addendum opinion that addresses whether or not the Veteran's hearing loss is related to the ear complaints noted in May 1978 is necessary.  

Additionally, the Veteran asserts that during a training exercise in about 1979 a mortar round misfired and exploded in close proximity to him, causing a buzzing sound in his ears that took about 2 weeks to resolve.  He stated that he was treated for bilateral hearing loss at a U.S. hospital in Frankfurt, Germany, within a week of the incident.  The Veteran's STRs do not include the 1979 audiological evaluation report related to that incident, and the record does not reflect that the AOJ has sought it.  As VA's duty to assist the Veteran includes securing for the record any known alternate source information that may help to substantiate his claim the reports of the evaluation/treatment for hearing loss he received at the Frankfurt hospital must be sought for association with the record..  

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to secure for the record the records of the reported evaluation/ treatment the Veteran received for bilateral hearing loss at the Frankfurt, Germany U.S. hospital following a field exercise in 1979.  The search should encompass the specific facility in question, as well as all military records storage depositories where records of the evaluation/treatment may have been retired.  If the records cannot be located, it must be so certified for the record, the scope of the search should be described, and the Veteran should be so notified.  

2. Thereafter, the AOJ should return the entire record to the May 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran's bilateral hearing loss is related to ear symptoms noted in May 1978 STRs.  [If the May 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another otologist to review the record and provide the opinion sought.]  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:  

Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's bilateral hearing loss is related to his service, to specifically include as due to symptoms of right ear bleeding, and tonsil problems noted in May 1978 STRs?  

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.  

3. The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


